Case 8:19-cr-00044-EAK-TGW Document 17 Filed 04/22/19 Page 1 of 5 PageID 46




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


  UNITED STATES OF AMERICA

     v.                                        CASE NO. 8:19-cr-44-T-17TGW

  VIVIENNE YVETTE SELLERS


                  UNITED STATES’ MOTION FOR REVIEW
                        OF ORDER OF RELEASE

          The United States, pursuant to 18 U.S.C. § 3145(a)(1), moves to seek

  review and revocation of the Magistrate Judge’s Order, dated April 8, 2019

  (Doc. 13), as to defendant Vivienne Yvette Sellers, in which the court released

  the defendant on her own recognizance. The United States hereby requests

  that the Court set conditions of pretrial release that are in accordance with the

  Adam Walsh Act, which is codified at 18 U.S.C. § 3142(c)(1)(B). In support

  thereof, the government states the following:

          1.    On February 5, 2019, the United States filed an Information

  charging the defendant with one count of receipt of child pornography, in

  violation of 18 U.S.C. § 2252(a)(2) and (b)(1). Doc. 1.

          2.    Count One of the Information carries a mandatory minimum

  sentence of 5 years’ imprisonment and a maximum sentence of 20 years’

  imprisonment.
Case 8:19-cr-00044-EAK-TGW Document 17 Filed 04/22/19 Page 2 of 5 PageID 47




        3.     The defendant appeared for her initial appearance and change of

  plea hearing on April 8, 2019. Doc. 9. The defendant pleaded guilty to Count

  One of the Information. Id. At that time, the United States explained to the

  Court that a statutory presumption of dangerousness and risk of flight applies

  due to the nature of the charges. See 18 U.S.C. § 3142(e)(3)(E). The United

  States, however, did not seek to detain the defendant and argued to the Court

  that reasonable conditions to assure the defendant’s appearance in court and

  the safety of the community exist. As such, the United States requested that

  the defendant be released and subject to the mandatory electronic monitoring

  and pretrial release conditions in accordance with the Adam Walsh Act,

  which is codified at 18 U.S.C. § 3142(c)(1)(B).

        4.     The Court released the defendant on her personal recognizance

  over the United States’ objection. Docs. 9, 13.

        5.     On or about April 10, 2019, the United States filed a Motion to

  Reconsider and Modify the Defendant’s Conditions of Pretrial Release. Doc.

  14. On that same date, the Court referred the motion to United States Judge

  Thomas G. Wilson. Doc. 15. As of the date of this filing, the magistrate court

  has not addressed the United States’ motion for reconsideration.




                                         2
Case 8:19-cr-00044-EAK-TGW Document 17 Filed 04/22/19 Page 3 of 5 PageID 48




     6. The Bail Reform Act, 18 U.S.C. § 3142(c)(1)(B), states “[i]n any case

  that involves a minor victim under … 18 U.S.C. § 2252(a)(2), … any release

  order shall contain, at a minimum, a condition of electronic monitoring and

  each of the conditions specified in subparagraphs (iv), (v), (vi), (vii), and

  (viii).” Those additional conditions are:

                a.     Abide by specified restrictions on personal associations,

  place of abode, or travel;

                b.     Avoid all contact with an alleged victim of the crime and

  with a potential witness who may testify concerning the offense;

                c.     Report on a regular basis to a designated law enforcement

  agent, pretrial services agency, or other agency;

                d.     Comply with a specified curfew; and

                e.     Refrain from possessing a firearm, destructive device or

  other dangerous weapon.

         7.     This matter indisputably involves a minor victim, which conduct

  resulted in the defendant being charged with and pleading guilty to receipt of

  child pornography, in violation of 18 U.S.C. § 2252(a)(2). The magistrate

  court’s release of the defendant on her own recognizance without any

  conditions violates the Bail Reform Act.




                                           3
Case 8:19-cr-00044-EAK-TGW Document 17 Filed 04/22/19 Page 4 of 5 PageID 49




        Accordingly, the United States requests that the Court revoke the

  Magistrate Judge’s Order and modify the defendant’s current conditions of

  pretrial release to comply with 18 U.S.C. § 3142(c)(1)(B). Counsel for the

  defendant respectfully objects to this motion.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                   By:    /s/ Lisa M. Thelwell
                                          Lisa M. Thelwell
                                          Assistant United States Attorney
                                          Florida Bar No. 100809
                                          400 N. Tampa Street, Suite 3200
                                          Tampa, Florida 33602-4798
                                          Telephone: (813) 274-6000
                                          Facsimile: (813) 274-6358
                                          E-mail:      lisa.thelwell@usdoj.gov




                                         4
Case 8:19-cr-00044-EAK-TGW Document 17 Filed 04/22/19 Page 5 of 5 PageID 50




  U.S. v. Vivienne Sellers                         Case No. 8:19-cr-44-T-17TGW



                           CERTIFICATE OF SERVICE

         I hereby certify that on April 22, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system, which

  will send a notice of electronic filing to counsel for the parties of record.

                Simone Lennon, Esq.


                                            /s/ Lisa M. Thelwell       __________
                                            Lisa M. Thelwell
                                            Assistant United States Attorney
                                            Florida Bar No. 100809
                                            400 N. Tampa Street, Suite 3200
                                            Tampa, Florida 33602-4798
                                            Telephone: (813) 274-6000
                                            Facsimile: (813) 274-6358
                                            E-mail:      lisa.thelwell@usdoj.gov




                                           5
